NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            WILLIAM OSCAR HARRIS,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5083
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00824-LJB, Judge Lynn J. Bush.
                 ______________________

                Decided: March 6, 2015
                ______________________

   WILLIAM OSCAR HARRIS, Terre Haute, IN, pro se.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by STUART F. DELERY, ROBERT E. KIRSCHMAN,
JR., STEVEN J. GILLINGHAM.
                 ______________________
2                                               HARRIS   v. US



PER CURIAM.
     William O. Harris appeals a decision of the United
States Court of Federal Claims (“Claims Court”) dismiss-
ing his case for lack of subject matter jurisdiction. We
affirm.
                       BACKGROUND
    On July 2, 2004, a district court convicted Mr. Harris
of conspiracy to produce and pass fraudulent money
orders purporting to be issued by the United States
government. He was also held in contempt for refusing to
refrain from sending fraudulent and threatening docu-
ments to, inter alia, the judge in his criminal case.
    On October 21, 2013, Mr. Harris filed a complaint in
the Claims Court alleging he assigned to the United
States Department of the Treasury (“Treasury”) a “proper
Invoice” in the sum of $405,388,872. The Invoice, he
alleged, was a legally enforceable contract with a written
arbitration provision.
    This complaint was the third in a series of similar
complaints. The prior two relied on the same types of false
documents that led to his contempt and were dismissed
by the Claims Court.
    On November 14, 2013, the government moved to
dismiss in this case. Mr. Harris responded to the motion
to dismiss and filed a motion to stay the claim pending
arbitration. The Claims Court denied the motion to stay.
Mr. Harris appealed, but we dismissed the appeal because
there was not yet a final decision pursuant to 28 U.S.C.
§ 1295(a)(3). We also rejected the contention that Mr.
Harris could appeal under the Federal Arbitration Act, 9
U.S.C. § 16(a)(1)(A), stating that “[t]here is no evidence
that a contract containing an arbitration clause is at issue
here.” Harris v. United States, No. 2014-5044 (Fed. Cir.
Apr. 23, 2014).
HARRIS   v. US                                             3



    On April 16, 2014, the Claims Court granted the gov-
ernment’s motion to dismiss on the ground that it had no
subject matter jurisdiction because the complaint con-
tained no non-frivolous allegation. Mr. Harris appeals. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Mr. Harris’s argument seems to be that, because Mr.
Harris unilaterally sent a document alleged to be an
“Invoice” to the Treasury, a contract with an arbitration
provision was established with the government. 1 We see
no error in the Claims Court’s conclusion that the rele-
vant document is nothing more than an “unsubstantiated
and apparently fabricated ‘Invoice’ . . . .” App. 7. There is
again no sufficient allegation of an enforceable contract
with an arbitration clause.
    Nor did the government “admit,” as Mr. Harris
claims, that there was a legally enforceable contract with
arbitration provisions by not responding to Mr. Harris’s
requests for admissions. The government responded to the
requests by moving for a protective order. As a result, the
Claims Court stayed discovery.
     Frivolous appeals such as this one may be dismissed
for lack of subject matter jurisdiction. See Pillay v. Immi-
gration and Naturalization Serv., 45 F.3d 14, 17 (2d Cir.
1995) (court has “inherent authority” to dismiss an appeal
as frivolous when it “presents no arguably meritorious
issue”). Pursuant to Rule 38 of the Federal Rules of Appel-


    1     The complaint alleged: “Plaintiff assigned to the
Treasury a proper Invoice, a negotiable instrument, to
setoff all federal obligations ow[ed]” and because “the
Defendant has dishonored the money mandating re-
quirement within this Assignment,” the “Plaintiff is
entitled to the . . . proceeds of the assigned proper In-
voice . . . .” App. 14.
4                                               HARRIS   v. US



late Procedure, sanctions may be imposed for frivolous
appeals, even if the litigant is pro se. See Finch v. Hughes
Aircraft Co., 926 F.2d 1574, 1582 (Fed. Cir. 1991). Any
future such frivolous appeals from Mr. Harris may result
in sanctions.
                       AFFIRMED